                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JASON ALLEN OLRICH,

                          Plaintiff,
      v.                                             Case No. 18-cv-1981-pp

CITY OF KENOSHA, et al.,

                        Defendants.
______________________________________________________________________________

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO APPEAL
             WITHOUT PREPAYING FILING FEE (DKT. NO. 24)
______________________________________________________________________________

      On July 30, 2019, the court dismissed this case based on the plaintiff’s

failure to state a claim. Dkt. No. 15. On August 12, 2019, the plaintiff filed a

notice of appeal, dkt. no. 18, and a motion for reconsideration, dkt. no. 17.

Eleven days later, the plaintiff filed a motion for leave to appeal without

prepayment of the filing fee. Dkt. No. 24. The court denied the plaintiff’s motion

for reconsideration and directed him to file the required certified trust account

statement for the six months preceding his notice of appeal so that the court

could calculate his appellate initial partial filing fee. Dkt. No. 25. The plaintiff

now has supplied his trust account statement, dkt. no. 26, and the court will

address his motion to appeal without prepayment of the filing fee.

      Under the Prison Litigation Reform Act, a prisoner must pay the

applicable filing fees in full for a civil case. 28 U.S.C. §1915(b). If a prisoner

does not have the money to pay the $505.00 appellate filing fee in advance, he

can ask the court for permission to proceed without prepayment. For the court


                                          1
to consider such a request, the prisoner must complete a petition and affidavit

and return it to the court, along with a certified copy of the prisoner’s trust

account statement showing transactions for the prior six months. 28 U.S.C.

§1915(a)(2). The court must assess an initial partial filing fee of twenty percent

of the average monthly deposits to the plaintiff’s prison account or average

monthly balance in the plaintiff's prison account for the six-month period

immediately preceding the filing of the notice of appeal, whichever is greater.

28 U.S.C. §1915(b)(1).

      After the prisoner pays the initial fee, he must make monthly payments

of twenty percent of the preceding month’s income until he pays the filing fee in

full. 28 U.S.C. §1915(b)(2). The agency that has custody of the prisoner will

collect the money and send payments to the court.

      There are three grounds for denying a prisoner appellant’s request to

proceed without prepaying the filing fee: the prisoner has not shown that he is

indigent, the prisoner filed the appeal in bad faith, or the prisoner has three

strikes. See 28 U.S.C. §§1915(a)(2)-(3), (g). The court finds that the plaintiff has

established that he is indigent and that he has not accrued three strikes. That

leaves only the question of whether the plaintiff filed this appeal in good faith.

      If a court allowed a party to proceed without prepaying the filing fee in

the district court, that party may proceed without prepaying the filing fee on

appeal without further authorization, unless the district court certifies that the

appeal is not taken in good faith or determines that the party is otherwise not

entitled to proceed without prepaying the fee. Fed. R. App. P. 24(a). See also


                                         2
Celske v. Edwards, 164 F.3d 396, 398 (7th Cir. 1999) (“. . . a plaintiff who . . .

was allowed to proceed in forma pauperis in the district court retains his IFP

status in the court of appeals unless there is a certification of bad faith.”).

      A district court should not apply an inappropriately high standard when

making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439 (7th Cir.

1998). An appeal taken in “good faith” is one that seeks review of any issue

that is not frivolous, meaning that it involves “legal points arguable on their

merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting Anders

v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369

U.S. 438, 445 (1962). On the other hand, an appeal taken in bad faith is one

that is based on a frivolous claim, that is, a claim that no reasonable person

could suppose has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000).

      The court does not find any indication that the plaintiff did not take this

appeal in good faith. Therefore, the court will grant his motion to proceed on

appeal without prepaying the filing fee.

      The plaintiff has now filed a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of his

notice of appeal. A review of this information reveals that the plaintiff must pay

an initial partial filing fee of $1.45, as well as additional payments under 28

U.S.C. §1915(b)(2). Newlin v. Helman, 123 F.3d 429, 434 (7th Cir. 1997), rev’d

on other grounds by, Walker v. O’Brien, 216 F.3d 626 (7th Cir. 2000) and Lee

v. Clinton, 209 F.3d 1025 (7th Cir. 2000).


                                           3
      The court GRANTS the plaintiff’s motion for leave to appeal without

prepayment of the filing fee. Dkt. No. 24.

      The court ORDERS that the plaintiff must forward to the clerk of court

$1.45 as the initial partial filing fee; the plaintiff must forward this money in

time for the court to receive it by the end of the day on May 8, 2020. If the

plaintiff does not forward the $1.45 initial partial filing fee in time for the court

to receive it by the end of the day on May 8, 2020, the court of appeals may

dismiss his appeal. The plaintiff must clearly identify the payment by the case

name and number assigned to the case.

      The court also ORDERS that, after the plaintiff pays the initial partial

filing fee, he must pay the $503.55 balance of the filing fee as he is able.

      The court will send a copy of this order to the PLRA Attorney, United

States Court of Appeals for the Seventh Circuit, 219 S. Dearborn Street, Rm.

2722, Chicago, Illinois 60604.

      Dated in Milwaukee, Wisconsin this 6th day of March, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          4
